579 S.E.2d 576 (2003)
357 N.C. 66
Algie D. TOOMER, Jr.
v.
Garland GARRETT, John Doe #1, John Doe #2, individually and in their official capacities; State of North Carolina; North Carolina Department of Transportation; and North Carolina Department of Correction.
No. 99P03.
Supreme Court of North Carolina.
March 27, 2003.
Tiare B. Smiley, Special Deputy Attorney General, Neil Dalton, Sarah Ann Lannom, Assistant Attorney Generals, for Garrett et al.
J. Michael McGuinness, Elizabethtown, Richard C. Hendrix, Greensboro, for Toomer.
Prior report: ___ N.C.App. ___, 574 S.E.2d 76.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendants in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Plaintiff, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 27th day of March 2003."
Upon consideration of the petition filed by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of March 2003."